        Case 2:19-cv-02372-GEKP Document 45 Filed 11/15/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JON FREY,
                     Plaintiff                           CIVIL ACTION

              v.

FRONTIER UTILITIES
NORTHEAST LLC et al.,                                    No. 19-2372
               Defendants

                                          ORDER

       AND NOW, this 14th day ofNovember, 2019, upon consideration of Plaintiffs Amended

Complaint (Doc. No. 11), Defendant Frontier Utilities Northeast LLC's Motion to Dismiss (Doc.

No. 17), and Plaintiffs Second Amended Complaint (Doc. No. 36), it is ORDERED that the

Motion to Dismiss (Doc. No. 17) is deemed MOOT.
